Citation Nr: 1635335	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to October 28, 2010.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1967 to September 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted entitlement to TDIU, effective October 28, 2010.  

The Board notes that the Veteran had appealed a March 2010 rating decision that, in part, denied service connection for a digestive condition.  In April 2011 correspondence, the Veteran explicitly withdrew his claim for service connection for a digestive condition.  Accordingly, the matter is no longer on appeal and will not be addressed further.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, in an April 2008 rating decision the RO granted service connection for an acquired psychiatric disorder (rated 10 percent), tinnitus (rated 10 percent), bilateral hearing loss (rated noncompensable), all effective March 21, 2007, and denied entitlement to service connection for dental disease; the Veteran perfected an appeal as to these matters.  During the pendency of the appeal, a February 2010 rating decision granted staged increased ratings for the Veteran's service-connected acquired psychiatric disorder of 30 percent, effective March 21, 2007, and 50 percent, effective May 29, 2009.  

Prior to the issuance of a decision in the appeal, on October 28, 2010, the Veteran stated that he "request[s] all issues currently on appeal be withdrawn."  Within the same correspondence, the Veteran indicated he was seeking a claim of entitlement for an increased rating for his acquired psychiatric disorder and for his bilateral hearing loss and referred to supporting documentation.  In a November 8, 2010 telephone conversation between the Veteran's accredited representative and VA, the representative "clarified veteran is withdrawing the following issues: dental [disease,] tinnitus[,] bilateral hearing loss[,] [posttraumatic stress disorder (PTSD)]."  The representative explained that "rather than allow for the claim to proceed forward to [the Board] they filed an increase for PTSD and bilateral hearing loss."  It was further indicated that the Veteran had been informed he was at the maximum percentage for tinnitus and that he had also had dental disabilities explained to him.  As the Veteran's representative is authorized to make such a statement on behalf of the Veteran, and in light of the explicit and unambiguous withdrawal of the claims for an increased rating for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder, as well as service connection for dental disease, and with understanding of the consequences of such action on the part of the claimant, based on the October 28, 2010 and November 8, 2010 communications, the Board finds such claims were withdrawn.  See Anderson v. Brown, 9 Vet. App. 542, 547 (1996); see also DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  

Thereafter, an April 2011 rating decision granted an increased (70 percent) rating for the Veteran's acquired psychiatric disorder, effective October 28, 2010, and granted entitlement to TDIU, effective October 28, 2010 (the earliest date the Veteran met the schedular criteria for TDIU, and the date of claim for the Veteran's service-connected acquired psychiatric disorder).  

For the purposes of clarity, the Board notes that the Veteran has established service connection for the following disabilities: acquired psychiatric disorder, bilateral hearing loss, tinnitus, and scars of the left triceps and right abdomen.  From October 28, 2010, the Veteran met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a). 

The Veteran has not been gainfully employed since May 31, 2005 when he was terminated due to his psychiatric disorder.  See May 2005 Hearing Northwest, LLC letter regarding termination of employment.  Thereafter, the Veteran has not been gainfully employed, and the Veteran does not contend otherwise.  

Significantly, in May 2009, the Veteran filed a claim seeking a TDIU.  Further, when clarifying the issues on appeal the Veteran indicated that he did not wish to withdraw his TDIU claim, which the RO denied in a March 2010 rating decision and for which he filed an NOD in April 2010.  See November 8, 2010, VA Report of General Information.

Under 38 C.F.R. § 4.16(b), where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

The evidence shows that the Veteran's occupational history includes working as a nurse, working for a trucking company (for 6 years), and as a manager for his wife's audiological clinics (for approximately 9 years).  See April 2008 VA psychiatric examination.  His educational background includes a college degree in nursing, as well as graduating from medical school.  Id.  The evidence of record includes a July 2009 Hearing Northwest, LLC letter dated May 2005 regarding termination of employment effective from June 2005 due to the Veteran's constant struggle with PTSD.  Inasmuch as the RO did not refer this claim to the Director of the Compensation Service for extraschedular consideration, and the evidence indicates that such should be accomplished, this matter must be remanded so that this may be performed.  See Bowling, 15 Vet. App. at 10.  


Accordingly, the case is REMANDED for the following action:

Refer the issue of entitlement to TDIU prior to October 28, 2010 to the Director of the Compensation Service for extraschedular consideration.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

